Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

2.	This office action is in response to the reply filed on 12/2/2020.  In the reply, the applicant amended claims 1, 12-15.  Claims 1-20 are pending.
The objection to claim 12 and the rejection of claim 14 is withdrawn due to applicant’s amendments.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/31/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8.	Claims 1-11, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eskaros et al. (US 2012/0232505) (“Eskaros”).
A device (Fig. 6) for managing the passage of fluid through an opening in the body of a patient, the device comprising: a fluid-containment receptacle 60 comprising a collapsible sidewall (see ‘accordion’ in Fig. 6) that extends along a longitudinal axis, the fluid-containment receptacle having structure defining a first receptacle opening and a second receptacle opening positioned at opposite ends of the sidewall, the fluid-containment receptacle configured to collapse from a first height to a second height less than the first height when subject to axial force applied to the device along the longitudinal axis [0040-0041]; a first flange 62 extending radially outward from the sidewall and positioned at or adjacent to the first receptacle opening; and a second flange 61 extending radially outward from the sidewall at or adjacent to the second receptacle opening, wherein the device is configured to be applied to the opening in the body of the patient such that the first opening and the first flange contact the body of the patient and wherein the sidewall is configured to compress along the longitudinal axis from the first height to the second height when the axial force is applied to form a fluid barrier against the body of the patient [0040-0041].
The fluid-containment receptacle is configured to receive a medical tube inserted through the device (via lumen 63) along the longitudinal axis, wherein the device is configured to resist axial movement of the medical tube once the medical tube is inserted through the device. [0040]

The at least one tube retainer is configured to form a non-fluidic seal with the received medical tube to allow for the passage of fluid between the fluid-containment receptacle and the medical tube. [0040]
The fluid-containment receptacle further comprises a retaining sleeve 63 that defines a tubular shape that extends along the longitudinal axis, the retaining sleeve configured to receive an inserted medical tube 50 and limit axial motion of the medical tube through the device. [0040]
The retaining sleeve defines a slot (channel through 63) that extends in the direction of the longitudinal axis.
The retaining sleeve 63 comprises an integral fastener 64 configured to secure the retaining sleeve to the received medical tube 50 [0040].
The sidewall defines a tapered section that radially tapers inward from the second flange to the retaining sleeve. Fig. 6
The fluid-containment receptacle further comprises a flexible skirt that defines the first receptacle opening, wherein the flexible skirt is configured to contact the body of the patient and form a fluid barrier around the opening, and wherein the first flange is longitudinally set back from the first receptacle opening (Fig. 6) [0040].

The sidewall defines a plurality of ridges configured to allow the fluid-containment receptacle to collapse along the longitudinal axis from the first height to the second height. Fig. 6-7 [0040-0041]
Claims 15-19: above rejection applies.
Claim 20: the fluid management system is a fecal matter management system (intestinal stoma), a gastric feeding system, or a drainage incision system.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eskaros in view of Eggert et al. (US 2016/0287428) (“Eggert”).
Eskaros discloses the invention as substantially claimed (see above).  However, Eskaros does not directly disclose: 
At least one of the first flange and the second flange include an adhesive material or adhesive wound drape attached to an outer surface of the first flange or the second flange. [0052]
At least one of the fluid-containment receptacle or the second flange 130 include an absorbent dressing material or a pouch appliance attached on a surface thereof, and configured to capture leaked fluid that passes through the fluid-containment receptacle. [0052]
The device comprises a configurable material that can be cut to size using a pair of scissors. [0052]
Eggert, in the analogous art, teaches these limitations as indicated.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eskaros with these additional limitations to further increase the usability of the device.
	
Response to Arguments
13.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783